ACCEPTED
                                                                                               03-13-00799-CR
                                                                                                      4389996
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           3/5/2015 4:19:34 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK




                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      3/5/2015 4:19:34 PM
                                       GEORGE MCCREA                    JEFFREY D. KYLE
                                      DISTRICT ATTORNEY                       Clerk
                              119TH JUDICIAL DISTRICTS OF TEXAS
                              CONCHO, RUNNELS, TOM GREEN COUNTIES

325/659-6583                                                             124 W. BEAUREGARD
FAX 325/658-6831                                             TOM GREEN COURT STREET ANNEX
                                                               SAN ANGELO, TEXAS 76903-5850
                                        March 5, 2015

Court of Appeals
Third District Of Texas
Jeffrey D. Kyle, Clerk
P. O. Box 12547
Capitol Station
Austin, Texas 78711-2547

RE: BILLY JACK VERCHER v. The State of Texas, Cause No. 03-13-00799-CR, Trial
No. C-12-0815-SB.

Dear Mr. Kyle:

      This letter is to acknowledge the receipt of the notice of setting for submission
and oral argument for April 9, 2015 at 8:30 AM, in San Angelo, Texas.

       The State will be present for the oral argument.

       Further, three (3) paper copies of the State’s brief have been mailed this date.

Sincerely,




Jason Ferguson
Assistant District Attorney

cc: Mr. Melvin Gray
Gray & Brigman, PLLC
206 West College Avenue
San Angelo, TX 76903
* DELIVERED VIA E-FILE *